                   IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE NORTHERN DISTRICT OF ALABAMA
                              NORTHERN DIVISION

       In Re: Albert Delong                   )
       SSN: XXX-XX-3550                       )
                                              )      Case No.17-81529-CRJ-7
                                              )
                                              )      Chapter 7
                                              )
       Debtor,                                )

                               MOTION TO REOPEN CASE

        Come now the Debtor, Albert Delong, and moves the Court to allow them to reopen his
 Chapter 7 case. In support of this motion, debtor states as follows:

    1. The debtor’s Chapter 13 bankruptcy case was filed on May 17, 2017 and converted to a
       Chapter 7 bankruptcy case on July 14, 2020.
    2. This case was discharged on November 3, 2020.
    3. Debtor requests the case to be reopened for a pending Motion for Contempt and for
       Sanctions to be heard by this Court.

 WHEREFORE, THE ABOVE PREMISES CONSIDERED, debtor respectfully requests that the
 court enter an order reopening the case.



                                                     Respectfully submitted,

                                                     /s/ John C. Larsen
                                                     Attorney for Debtor,
                                                     Albert Delong
 OF COUNSEL:
 LARSEN LAW, P.C.
 1733 Winchester Rd.
 Huntsville, AL 35811
 (256) 859-3008




Case 17-81529-CRJ7       Doc 57    Filed 03/02/21 Entered 03/02/21 12:10:12      Desc Main
                                  Document      Page 1 of 4
                                CERTIFICATE OF SERVICE
         The undersigned certifies that a copy of the foregoing Motion to Reopen has been served
 on all the creditors listed on the attached matrix by U.S. mail postage prepaid and properly
 addressed and on Judith Thompson, Chapter 7 Trustee, electronically on this the 2nd day of March,
 2021.


                                                     /s/ John C. Larsen




Case 17-81529-CRJ7        Doc 57    Filed 03/02/21 Entered 03/02/21 12:10:12           Desc Main
                                   Document      Page 2 of 4
Label Matrix for local noticing         (p)JEFFERSON CAPITAL SYSTEMS LLC          (p)REPUBLIC FINANCE LLC
1126-8                                  PO BOX 7999                               282 TOWER RD
Case 17-81529-CRJ7                      SAINT CLOUD MN 56302-7999                 PONCHATOULA LA 70454-8318
NORTHERN DISTRICT OF ALABAMA
Decatur
Tue Mar 2 12:07:53 CST 2021
U. S. Bankruptcy Court                  Continental Finance Co                    Credit Central
400 Well Street                         Cfc                                       145 East Laurel St
P. O. Box 2775                          121 Continental Dr #108                   Scottsboro, AL 35768-1801
Decatur, AL 35602-2775                  Newark, DE 19713-4326


Credit Central LLC                      Credit Collections Svc                    Credit One Bank Na
700 E North St Ste 15                   Po Box 773                                Po Box 98873
Greenville, SC 29601-3013               Needham, MA 02494-0918                    Las Vegas, NV 89193-8873



Emerald Financial Services              Fingerhut                                 First Premier Bank
PO Box 30040                            6250 Ridgewood Rd                         601 S Minneaplois Ave
Tampa, FL 33630-3040                    St Cloud, MN 56303-0820                   Dious FDalls, SD 57104



H&R Block Bank                          Highland Medical Center                   Highlands Hospitalists Services, LLC
c/o Creditors Bankruptcy Service        380 Woods Cove Rd.                        Registered Agent: Gary W. Lackey
P.O. Box 800849                         Scottsboro, AL 35768-2428                 126 E. Peachtree Street
Dallas, TX 75380-0849                                                             Scottsboro, AL 35768-1810


Holloway Credit Solutions, LLC          Jackson County Health Care Authority      LVNV Funding, LLC its successors and assigns
P.O. Box 230609                          d/b/a Highlands Hospitalists Services,   assignee of FNBM, LLC
Montgomery, AL 36123-0609               P.O. Box 1050                             Resurgent Capital Services
                                        Scottsboro, AL 35768-1050                 PO Box 10587
                                                                                  Greenville, SC 29603-0587

Net Credit Financial                    Premier Bankcard, Llc                     Quantum3 Group LLC as agent for
Po Box 645295                           Jefferson Capital Systems LLC Assignee    Sadino Funding LLC
Cincinnati, OH 45264-5295               Po Box 7999                               PO Box 788
                                        Saint Cloud Mn 56302-7999                 Kirkland, WA 98083-0788


REGIONAL MANAGEMENT CORPORATION         Reflex                                    Regional Finance
979 BATESVILLE ROAD, SUITE B            PO Box 8099                               1605 S Broad St.
GREER, SC 29651-6819                    Newark, DE 19714-8099                     Scottsboro, AL 35768-2610



Regional Management Corporation         SFC Central Bankruptcy                    Scottsboro Urgent Care
Shannon E. Henry, Claims Signatory      PO Box 1893                               PO Box 730
979 Batesville Road Suite B             Spartanburg, SC 29304-1893                Scottsboro, AL 35768-0730
Greer, SC 29651-6819


Security Finance                        Sun Loan Company                          Ultimate Auto
Sfc Centralized Bankruptcy              201 Veterans Dr Ste 105                   3205 S Broad St.
Po Box 1893                             Scottsboro, AL 35768-2168                 Scottsboro, AL 35769-7514
Spartanburg, SC 29304-1893

              Case 17-81529-CRJ7     Doc 57    Filed 03/02/21 Entered 03/02/21 12:10:12          Desc Main
                                              Document      Page 3 of 4
Ultimate Auto Sales                                  Albert Delong                                        John C. Larsen
William Tally, Claims Signatory                      3212 E. Willow Street                                Larsen Law, P.C.
P.O. Box 1067                                        Scottsboro, AL 35768-4150                            1733 Winchester Rd
Scottsboro, AL 35768-1067                                                                                 Huntsville, AL 35811-9190


Judith Thompson
P.O. Box 18966
Huntsville, AL 35804-8966




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Jefferson Capital Systems LLC                        Republic Finance, LLC                                (d)JEFFERSON CAPITAL SYSTEMS LLC
PO Box 7999                                          282 Tower Rd.                                        PO Box 7999
St Cloud, MN 56302-9617                              Ponchatoula, LA 70454                                St Cloud MN 56302



(d)Republic Finance                                  End of Label Matrix
282 Tower Rd.                                        Mailable recipients     33
Ponchatoula, LA 70454                                Bypassed recipients      0
                                                     Total                   33




              Case 17-81529-CRJ7              Doc 57      Filed 03/02/21 Entered 03/02/21 12:10:12                       Desc Main
                                                         Document      Page 4 of 4
